DETAILED ACTION
The present application, filed on 03/05/2019, is being examined under the first inventor to file provisions of the AIA .
The following is a final Fourth Office Action on the merits in response to applicant’s filing from 06/23/2022.
Claims 1-12, and 14 are pending and have been considered below.

Response to Arguments
Applicant’s amendments and arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2016/0238102), as cited by applicant, in view of Petit (US 2007/0178258), as cited by applicant.
Regarding claim 1, Goto discloses {Figures 1-20} a vibration-damping device {10} comprising: a vibration-damping device body {12}; and a bracket {14}, wherein the vibration-damping device body {12} includes: a first mounting member {18, 72} mounted on one of a vibration-generating portion and a vibration-receiving portion via the bracket {14}; a second mounting member {16} mounted on the other of the vibration-generating portion and the vibration-receiving portion; and an elastic body {20} connecting the first mounting member and the second mounting member, wherein the first mounting member is fitted into a fitting hole {120} formed in the bracket {14}, a first guide portion {36, 38, 42, 80}, which has one of a projected shape and a recessed shape extending in a first axial direction along a central axis of the fitting hole, is formed on an outer circumferential surface of the first mounting member {18, 72}, a second guide portion {102, 114, 116, 118}, which has the other of the projected shape and the recessed shape extending in the first axial direction, is formed on an inner circumferential surface of the fitting hole {120}, the first guide portion is fitted to the second guide portion {Figure 1}, the first mounting member {72} is made entirely of a synthetic resin material [0078], a metal fitting {18 [0066]} having first engagement surfaces {38} is arranged on the first guide portion, second engagement surfaces {102, 114, 118} are formed in the second guide portion, the first mounting member {18, 72} includes a flange {42 [0068]} protruding outward in a radial direction and the first guide portion {36, 42, 80} formed on an outer circumferential surface of the flange among the outer circumferential surface of the first mounting member {18, 72}, the first engagement surfaces {38} include: a first surface {top surface of 36 in Figure 4} facing in a first direction of a direction along the outer circumferential surface of the first mounting member {18, 72} among directions perpendicular to the first axial direction; and a second surface {bottom surface of 80 (bottom surface of 36+38)} facing in a second direction opposite to the first direction, the second engagement surfaces {102, 114, 118} includes: a third surface {114} facing in the second direction; and a fourth surface {102} facing in the first direction, wherein the first surface {top surface of 36} comes into contact with the third surface {114}.
However, Goto does not explicitly disclose that first mounting member is made entirely of synthetic resin, or that the second surface comes into contact with the fourth surface. 
Goto does disclose [0078] the “member 72… is formed using a hard synthetic resin, a metal or the like”. In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the first mounting member {18} to be made of synthetic resin, as is already used by Goto for the first mounting member part 72, since Goto explains [0078] that a synthetic resin can be used interchangeably with a metal material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Petit teaches {Annotated Figure 4 (below); [0062-0063]} the first surface comes into contact with the third surface {top two arrows}, and the second surface comes into contact with the fourth surface {bottom two arrows}.

    PNG
    media_image1.png
    374
    446
    media_image1.png
    Greyscale

Annotated Figure 4 (Petit)
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first and second engagement surfaces disclosed by Goto to be engaged along top AND bottom surfaces in order to “improve the performance with respect to… simplification of the manufacturing process, limitation of the overall dimensions of the anti-vibration support, [and] limitation or elimination of parasitic noise generated by the anti-vibration support” [0005, 0010-0012].
Regarding claim 2, Goto in view of Petit discloses all the aspects of claim 1. Goto further discloses {Figure 4} the direction along the outer circumferential surface of the first mounting member among the directions perpendicular to the first axial direction {central axis} is an upward/downward direction.
Regarding claim 3-4, Goto discloses {Figure 1-20} a portion of the first guide portion {36, 42, 80} on one side thereof in the first axial direction have a smaller size than that of a portion of the first guide portion on the other side thereof in the first axial direction [0108-0109], the size being in the direction along the outer circumferential surface of the first mounting member {18, 72} among the directions perpendicular to the first axial direction; and the first engagement surfaces {38} are arranged on the portion of the first guide portion {38} on the other side of the first guide portion.  
Regarding claims 5-8, Goto discloses {Figures 1-20} the second engagement surface {102, 114} is a surface of at least a part of the second guide portion {102, 114, 116, 118} and is formed of a metal material [0099].
Regarding claims 9-12, Goto discloses the metal material of the metal fitting {18} is formed of “a highly rigid member formed of metal” [0066], and that the second engagement surface {14 (114, 118)} is formed of a “highly rigid member formed using iron, aluminum alloy, or the like” [0099]. 
Goto does not explicitly disclose the metal material of which the metal fitting is formed has a smaller longitudinal elastic modulus than that of a metal material of which the second engagement surface is formed. However, in light of these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have chosen to make the metal fitting of a high rigidity metal, such as an aluminum alloy (modulus of elasticity: ~70 GPa), and chosen to make the second engagement surface of the bracket of a high rigidity metal, such as iron (modulus of elasticity: ~210 GPa), such that the metal fitting has a smaller longitudinal elastic modulus than that of a metal material of the second engagement surface in order to reduce “stress that accompanies press-fitting” [0097]. It has been held that the selection of a known material based on its suitability for its intended use requires only routine skill in the art. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 14, Goto discloses {Figure 4} the metal fitting {36} is formed in a shape corresponding to contours of the first guide portion {36, 42, 80}, and include an insertion part {far side of 36 in Figure 4} that is located on one side of the metal fitting {36} in the first axial direction and an engagement part {38} that is located on the other side of the metal fitting in the first axial direction, and a size of the engagement part is larger than a size of the insertion part in a direction along a central axis of the first mounting member.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614